[Cite as In re G.P., 2018-Ohio-4584.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY

In re G.P., C.G.                                 Court of Appeals No. L-18-1126
                                                                      L-18-1130
                                                                      L-18-1132

                                                 Trial Court No. JC 16253862

                                                 DECISION AND JUDGMENT

                                                 Decided: November 14, 2018

                                         *****

        Melody R. Wilhelm, for appellant, W.G.

        Laurel A. Kendall, for appellant, K.P.

        Jeremy G. Young, for appellee.

                                         *****
        MAYLE, P.J.

        {¶ 1} In this consolidated appeal, appellants, K.P. (“mother”) and W.G. (“father”),

appeal the May 17, 2018 judgment of the Lucas County Court of Common Pleas,
Juvenile Division, terminating their parental rights and granting permanent custody of

their children, G.P. and C.G. (“the children”), to appellee, Lucas County Children

Services (“LCCS”). For the following reasons, we affirm.

                                I. Background and Facts

                       A. The Family’s Involvement with LCCS

       {¶ 2} On February 22, 2016, LCCS received two referrals alleging that both

parents were “heavily into drugs;” mother was using heroin and meth; mother was being

evicted from her home; mother had contacted relatives because she could not care for the

parents’ four children;1 mother and father had a long history of domestic violence against

each other; and the odors of sulfur and ammonia were coming from mother’s home.

       {¶ 3} LCCS sent a caseworker to mother’s home to investigate the referrals.

Mother would not allow the caseworker into the home, but the caseworker could smell a

“chemical odor” from the outside. At the caseworker’s request, mother agreed to submit

to a drug screen, which came back positive for marijuana.

       {¶ 4} Three days later, the caseworker returned to the home, and mother allowed

her to see G.P., but not C.G., who was with father. The caseworker noticed a “huge”

hand-shaped red mark on G.P.’s face. Mother claimed that the mark came from G.P.

crawling into a hole in one of the walls in her house, but the caseworker did not believe

that G.P. could have gotten into the hole. With the caseworker’s assistance, mother




1
 The parents have four children together. Mother voluntarily placed two of the children
with a maternal relative, so they are not involved in this case.

2.
attempted to find a placement for G.P. When she was unsuccessful, LCCS sought and

obtained emergency custody of G.P. later that day; the agency was unable to locate C.G.

at that time.

       {¶ 5} At a family case conference on February 29, 2016, mother told the

investigating caseworker that she had been diagnosed with bipolar disorder, for which

she was taking medicine but not receiving other treatment. Mother could not produce her

medicine for the caseworker, however. Mother confirmed that she was being evicted

from her home. She also disclosed that she was on probation and had active warrants in

Michigan. Additionally, mother claimed that father had been violent with her and had

shown her how to inject herself with drugs. She also said that father was dealing cocaine

and had active warrants in Michigan, both of which father denied. Both parents denied

using drugs other than marijuana. Despite mother’s denial of drug use, the caseworker

claimed that mother told her on two separate days that “You guys are going to make me

shoot up my heroin.”

       {¶ 6} The next day, LCCS filed a complaint in dependency and neglect. After a

shelter care hearing, a magistrate awarded LCCS interim temporary custody of the

children.

       {¶ 7} Following a contested adjudicatory hearing, the magistrate determined that

the children were dependent and continued interim temporary custody with LCCS. The

trial court adopted the magistrate’s decision.




3.
       {¶ 8} After the dispositional hearing, the magistrate determined that it was in the

children’s best interest to award LCCS temporary custody. The trial court also adopted

this decision.

       {¶ 9} On February 21, 2018, LCCS filed a motion for permanent custody of the

children. LCCS alleged that the children could not or should not be placed with either

parent in a reasonable amount of time, the children had been in LCCS’s custody for more

than 12 months of a consecutive 22-month period, and permanent custody was in the

children’s best interest because neither parent had made substantial progress on the case

plan.2 According to LCCS, the family’s case plan required father to complete a substance

abuse assessment and “complete parenting.” The agency alleged that father was

uninvolved, had not visited the children, and had not maintained contact with the

caseworker, the GAL, or the court, so he was removed from the case plan.

       {¶ 10} As to mother, the case plan required her to complete a dual-diagnosis

assessment and follow any treatment recommendations, complete domestic violence

services, and obtain a parenting assessment and follow any recommendations. LCCS

alleged that mother’s whereabouts were unknown from August 2016 to August 2017;

mother did not complete her dual-diagnosis assessment until August 2017; mother

received treatment recommendations, but was discharged from treatment for

noncompliance; mother did not visit the children from August 2016 to August 2017; and



2
 The docket shows that 17 case plans were filed with the trial court between March 2016
and the permanent custody hearing. The only case plans in the record, however, are the
ones filed on February 5 and March 22, 2018.

4.
LCCS suspended mother’s visits because she threatened to “whoop [G.P.’s] ass” during a

supervised visit and threatened the children’s foster parent after claiming that she saw

marks on the children.

                          B. The Permanent Custody Hearing

       {¶ 11} On May 1, 2018, the trial court held a hearing on the motion for permanent

custody. Although both mother and father were given notice of the hearing, neither

appeared. Counsel for mother told the court that he expected mother to be at the hearing

and had been unsuccessful at contacting her that morning. Regardless, counsel knew her

wishes and was prepared to proceed with the hearing. Counsel for father told the court

that he had little contact with father over the course of the case, but had received a letter

from father in February 2018 in which father stated that he did not want to permanently

lose custody of the children. Counsel also said that father was serving a prison sentence

of 30 to 120 months in Michigan. Even though mother and father were not at the

hearing, counsel for both parents participated in the hearing and cross-examined LCCS’s

witnesses. LCCS called only the family’s case worker, Jenny Monroe-Wells, and the

children’s guardian ad litem (“GAL”).

       {¶ 12} Monroe-Wells testified that the family came to LCCS’s attention when the

agency received reports that mother was using drugs and being evicted from her home,

father was using drugs, and there had been domestic violence between mother and father.

LCCS removed the children from mother’s custody when the investigative caseworker




5.
saw that G.P. had a red mark on his face that looked like a handprint and mother provided

an implausible explanation for the mark.

       {¶ 13} After LCCS took custody of the children, the agency created a case plan for

the family with the goal of reunification. Neither parent successfully completed the

requirements of the case plan.

       {¶ 14} Regarding father, Monroe-Wells testified that LCCS referred him to

substance abuse and mental health treatment and parenting classes. Although father

visited the children until July 22, 2016, he did not participate in any other case plan

services. Father had no contact with the agency after July 2016, and LCCS eventually

removed him from the case plan because of his lack of participation.

       {¶ 15} Monroe-Wells said that father was removed from the case plan before she

became the family’s caseworker, so she had never met with or spoken to father. She did,

however, send quarterly search letters to him at his last known addresses. Monroe-Wells

eventually learned from a maternal relative that father was imprisoned in Michigan on a

30 to 120 month drug sentence.

       {¶ 16} The GAL testified that father was very good with the children and the

children and father were affectionate toward each other. Like LCCS, the GAL had not

had any contact with father since his final visit with the children on July 22, 2016. When

the GAL learned that father was incarcerated, she sent him a letter, but he did not

respond. To the best of the GAL’s knowledge, the only contact that father had with the

children after the final visit was a phone call in February or March 2018 when father



6.
called a paternal relative’s home and spoke to the children while they were visiting the

relative.

       {¶ 17} As to mother, the case plan initially required her to obtain mental health

and parenting services. In November 2017, LCCS added domestic violence services to

mother’s case plan because mother disclosed that her current boyfriend had assaulted her

and thrown a brick at her car. In March 2018, LCCS learned that the boyfriend punched

mother in the face during an argument. However, mother and the boyfriend both denied

that the incident happened. Although criminal charges were filed against the boyfriend,

they were dismissed because mother refused to cooperate with the prosecution. The GAL

echoed LCCS’s concerns about mother’s boyfriend. According to the GAL, mother said

that the boyfriend caused mother to miscarry a pregnancy by kicking or punching mother

in the stomach. Mother later denied the incident. The boyfriend “also has an extensive

criminal history, lots of charges for assaults and domestic violence that are almost always

dismissed.” Monroe-Wells and the GAL both believed that mother was still in a

relationship with the boyfriend at the time of the hearing.

       {¶ 18} To address mother’s mental health issues, LCCS referred her for a dual-

diagnosis assessment. Mother completed an assessment at Unison in February 2016.

Unison diagnosed her with major depressive disorder, generalized anxiety disorder, and

attention deficit disorder and recommended therapy and psychiatric services. Mother

declined therapy, but initially agreed to psychiatric treatment. She did not successfully

complete her treatment at Unison, however. According to Monroe-Wells, mother



7.
stopped treating at Unison because “[s]he did not agree with the medications that they

were trying on her, and said that she felt, quote, ‘like a guinea pig.’”

       {¶ 19} In April 2017, Monroe-Wells referred mother to A Renewed Mind for a

second assessment. Mother completed the assessment in August 2017. A Renewed

Mind diagnosed her with major depressive disorder and generalized anxiety disorder and

recommended counseling and psychiatric services. Mother engaged in services at A

Renewed Mind, but had not successfully completed treatment at the time of the hearing.

About a week before the hearing, Monroe-Wells spoke to mother’s counselor and learned

that mother attended a counseling appointment approximately a month before the

hearing, but had not scheduled any other appointments.

       {¶ 20} Monroe-Wells said that she was unable to refer mother for a parenting

assessment or domestic violence services because mother was not making any progress

with her mental health treatment.

       {¶ 21} Monroe-Wells testified (and the GAL’s report confirmed) that mother

inconsistently visited the children; according to the GAL’s report, mother attended only

six of 39 visits from March 2016 to January 2017. The GAL believed that mother loved

the children, but she had trouble controlling them and their behaviors. And although

mother tried to play and engage with the children, she was not very affectionate with

them. On cross-examination, the GAL admitted that she and mother did not always get

along and that mother would likely say that the GAL was “probably not telling the truth

on a lot of things.”



8.
       {¶ 22} Mother’s irregular visits, combined with the escalation of the children’s

behavioral problems after seeing mother, led LCCS to suspend mother’s visits in 2016.

Monroe-Wells said that mother had no contact with the agency from the time her visits

were suspended until April 2017, when mother asked to resume visits. The GAL recalled

that mother said that she stopped visiting because she was homeless and she did not want

the children to see her in that state.

       {¶ 23} LCCS reinstated mother’s visits with the children in October 2017, but

suspended the visits again in December 2017 because of mother’s behavior. During a

visit on November 11, mother chased G.P. around a table shouting that she would “whip

[his] ass” because of his behavior. At the visit on November 29—which was mother’s

last visit with the children—mother became upset because she claimed that G.P. had

some scratches and C.G. had a black eye. She reported this to the security guard on duty,

spoke to a caseworker, and requested that police go to the foster home to check on the

children. Both the police officer who conducted a welfare check on the children after the

visit and the caseworker on duty checked the children, but did not find any injuries.

       {¶ 24} At the end of the visit, mother encountered the children’s foster parent in

his car. When LCCS questioned mother about the incident, she reported that she yelled

at the foster parent “not to hit the kids,” and that the foster parent responded by swearing

at her and speeding off. In contrast, the foster parent reported to LCCS that mother

“yelled something about don’t hit my kids” and threw a pizza at the foster parent’s car as

he was leaving.



9.
       {¶ 25} Several days later, mother came to LCCS to speak to Monroe-Wells about

the November 29 visit. Monroe-Wells testified that mother was agitated—she yelled,

swore, and threatened to “fucking kill” the foster parent—and because mother’s behavior

“continued to escalate,” Monroe-Wells had a security guard escort mother from the

building. This incident prompted LCCS to suspend mother’s visits again. When mother

asked to reinstate visits, Monroe-Wells told mother that she needed to comply with her

mental health treatment before LCCS would allow her to visit the children.

       {¶ 26} Concerning the children, Monroe-Wells and the GAL both reported that

they have behavioral problems that have disrupted their placements and gotten them

expelled by daycare providers. Monroe-Wells said that the children are physically

aggressive to other children and adults, destroy property, spit on people, use foul

language, threaten to hurt others, and try to sneak out of the house. The GAL described

the children’s behaviors as “little boy behaviors, but they’re more extreme than normal.”

The children were engaged in counseling to address their post-traumatic stress and

problematic behaviors. LCCS was also in the process of getting them psychological

evaluations because of their continuing behaviors and their complete lack of empathy.

       {¶ 27} At the time of the hearing, the children were placed with a paternal relative,

K.C., who wanted to adopt them. K.C.’s home was the children’s fourth placement in

two years. Monroe-Wells said that K.C. was very nurturing, very patient, appropriately

disciplined the children when they misbehaved, and provided the “extensive one-on-one

attention” that the children needed. The GAL agreed, saying that K.C. had “pretty much



10.
devoted her life to those two boys” and that the children “probably have the best life now

that they’ve ever had * * *.” For example, K.C. enrolled the children in sports, held a

joint birthday party for them, and coordinated contact between them and their siblings

who are in the custody of a different relative. K.C. and the children have bonded, and the

children told the GAL that they want to live with K.C.

       {¶ 28} Monroe-Wells and the GAL both recommended that the court grant LCCS

permanent custody of the children. Monroe-Wells believed that awarding LCCS

permanent custody of the children was in the children’s best interest. She said that the

children deserve a permanent, stable home where their needs and safety would be

addressed. She believed that mother had not addressed the concerns that LCCS initially

identified, even though mother had housing (which Monroe-Wells had seen from the

outside, but had not been inside), consistently tested negative for drugs after her initial

drug screen, and had some income from donating plasma twice a week. Monroe-Wells

thought that mother’s lack of commitment to stabilizing her mental health and lack of

employment would leave mother unable to handle the children’s needs and behaviors.

       {¶ 29} Likewise, the GAL believed that awarding LCCS permanent custody of the

children was in their best interest. She did not believe that mother could manage the

children and their behaviors in addition to managing her own mental health issues. The

children needed stability, nurturing, and consistency that neither parent was currently

able to provide. They also needed a caregiver who would take them to their

appointments and follow their providers’ recommendations. The GAL also noted that the



11.
children had been out of the parents’ custody since the beginning of the case—nearly 26

months.

       {¶ 30} After deliberating, the trial court found that LCCS met its burden of proof

by clear and convincing evidence. It determined that LCCS had made reasonable efforts

to prevent the children’s continued removal from the parents, but despite the agency’s

efforts, the children could not and should not be returned to the parents. The court noted

that the factors in R.C. 2151.414(E)(1), (2), and (4) applied to mother and the factors in

(E)(1), (10), and (11) applied to father. The court also found that granting permanent

custody to LCCS was in the children’s best interest because “[t]hey are in need of a

stable, consistent, forever home. And this can only be accomplished by the granting of

permanent custody.”

                             C. The Trial Court’s Decision

       {¶ 31} In its judgment entry, the trial court terminated mother’s and father’s

parental rights and awarded permanent custody of the children to LCCS for adoptive

placement and planning. In doing so, the court found by clear and convincing evidence

that the children could not be placed with either parent within a reasonable time and

should not be placed with either parent and that awarding permanent custody to LCCS

was in the children’s best interest. In determining that the children could not and should

not be placed with the parents, the court made findings pursuant to R.C. 2151.414 (E)(1),

(2), (4), (10), and (12).




12.
       {¶ 32} As to (E)(1), the court found that that the parents continuously and

repeatedly failed to substantially remedy the conditions that caused the children to be

placed outside of the home, despite reasonable case planning and diligent efforts by

LCCS. Father failed to participate in case plan services, and LCCS removed him from

the case plan in 2016 after he stopped contacting the agency and the children. Mother

initially complied with the case plan by obtaining a dual-diagnosis assessment, but failed

to follow through with treatment and was unsuccessfully discharged from the first mental

health agency at which she treated. Mother then disappeared for over a year. When

mother reestablished contact with LCCS in April 2017, Monroe-Wells told mother that

mother needed to address her mental health issues before LCCS would allow her to see

the children. Mother completed a second dual-diagnosis assessment four months later—

receiving nearly identical diagnoses—but again failed to follow through with treatment.

LCCS reinstated mother’s visits after she obtained her second assessment, but again

suspended visits approximately two months later when mother threatened to “whoop”

one of the children, accosted the children’s foster parent, and threatened to kill the foster

parent. Additionally, mother was in a relationship that caused the court “grave concern”

because of the allegations of domestic violence that the boyfriend had perpetrated against

mother.

       {¶ 33} As to (E)(2), the court found that mother’s mental health issues were so

severe that she would be unable to provide an adequate permanent home for the children

within one year of the hearing. Mother has struggled with mental health issues since she



13.
was approximately 10 years old, but failed during the course of this case to attend

treatment appointments or take her prescribed medicines. The court found that “Mother’s

mental health remains as unstable now as at the beginning of the case.”

       {¶ 34} As to (E)(4), the court found that the parents demonstrated a lack of

commitment to the children by failing to regularly visit or communicate with the children

when able to do so. Father last visited the children on July 22, 2016, and did not provide

any support for or inquire about the children after that date. Mother stopped visiting the

children and contacting LCCS for 14 months, apparently because she was embarrassed

by being homeless. The court found that mother’s embarrassment did not excuse her

failure to visit the children. The court also found that mother’s failure to comply with her

mental health treatment demonstrated a lack of commitment to the children.

       {¶ 35} As to (E)(10), the court found that father legally abandoned the children by

failing to visit or contact them for more than 90 days.

       {¶ 36} And as to (E)(12), the court found that father was incarcerated and would

not be available to care for the children for at least 18 months. Father was serving a

sentence of 30 to 120 months on a drug charge.

       {¶ 37} The court went on to determine under R.C. 2151.414(D)(1) that it was in

the best interest of the children to award permanent custody to LCCS. Specifically, the

court found that (1) the children had social and emotional delays that manifested in their

behavior, which worsened after visiting with mother; (2) the children’s behavior had

improved some while living with K.C.; (3) K.C. was meeting the children’s needs; (4) the



14.
children were bonded with K.C.; (5) the children were too young to express a preference

about their living situation; (6) the children had been in LCCS’s custody for 12 or more

months of a consecutive 22-month period; and (7) awarding LCCS permanent custody

would provide the children with a safe, stable, and permanent environment and a legally-

secure placement that could only be obtained by granting LCCS permanent custody.

       {¶ 38} After considering all of the evidence and making its findings, the trial court

awarded permanent custody of the children to LCCS and terminated mother’s and

father’s parental rights.

       {¶ 39} Both parents appeal the trial court’s decision. Mother sets forth a single

assignment of error:

              The decision granting custody of the minor children to Lucas County

       Children Services was against the manifest weight of the evidence.

       {¶ 40} In his appeal, father raises two assignments of error:

              A. The Trial Court erred in awarding permanent custody to

       Appellee when Appellant was not afforded effective assistance of counsel.

              B. The Trial Court committed reversible error in finding permanent

       custody was in the best interest of the minor children when such a finding

       was against the manifest weight of the evidence.

                                  II. Law and Analysis

       {¶ 41} Both parents argue that the trial court’s decision was against the manifest

weight of the evidence. In her assignment of error, mother claims that LCCS did not



15.
clearly and convincingly prove that she failed to remedy the conditions causing the

removal of the children from her home, that her mental health makes her unable to

provide an adequate home, or that she demonstrated a lack of commitment to the

children. And in his second assignment of error, father asserts that LCCS did not clearly

and convincingly prove that he legally abandoned the children or that it was in the

children’s best interest to award permanent custody to LCCS. In response to both

parents, LCCS argues that the record contains “more than sufficient” clear and

convincing evidence to support the trial court’s decision.

       {¶ 42} Additionally, father argues in his first assignment of error that he received

ineffective assistance of counsel because his trial attorney failed to have him conveyed

from prison in Michigan for the permanent custody hearing or to arrange for father to

present testimony by “deposition, affidavit, or video or telephone conferencing.” Father

contends that counsel’s actions prejudiced him by preventing him from testifying about

contact he had with the children or informing the court about relatives he preferred to

have custody of the children. LCCS counters that trial counsel effectively presented

father’s opposition to LCCS obtaining permanent custody. Moreover, LCCS contends,

father was not prejudiced because the juvenile court could not convey father from

Michigan, and father’s lengthy prison term shows that the outcome of the hearing would

not have changed, regardless of trial counsel’s actions.




16.
                             A. Law of Permanent Custody

       {¶ 43} Revised Code 2151.414 provides the analysis that a juvenile court must

undertake when considering whether to terminate parental rights and vest permanent

custody in a children services agency. Under that provision, the court must first find that

one of the circumstances described in R.C. 2151.414(B)(1)(a)-(e) exists. Subsection (a)

requires a finding that the child has not been abandoned or orphaned, has not been in the

custody of a public children services agency or a private child placing agency for at least

12 months of a consecutive 22-month period, and cannot be placed with either parent

within a reasonable time or should not be placed with either parent; subsection (b)

requires a finding that the child is abandoned; subsection (c) requires a finding that the

child is orphaned and there are no relatives who are able to take permanent custody;

subsection (d) requires a finding that the child has been in the temporary custody of a

public children services agency or a private child placing agency for at least 12 months of

a consecutive 22-month period; and subsection (e) requires a finding that the child or

another child the parent had custody of has been adjudicated abused, neglected, or

dependent on three separate occasions.

       {¶ 44} If the court finds that R.C. 2151.414(B)(1)(a) applies, it must consider both

whether granting permanent custody to the agency is in the child’s best interest and

whether any of the factors enumerated in R.C. 2151.414(E) are present that would

indicate that the child cannot be placed with either parent within a reasonable time or

should not be placed with either parent. In re B.K., 6th Dist. Lucas No. L-10-1053, 2010-



17.
Ohio-3329, ¶ 42-43. If the court finds that at least one factor in R.C. 2151.414(E)

applies, it must then determine whether awarding permanent custody to the agency is in

the child’s best interest by considering the factors in R.C. 2151.414(D)(1).

       {¶ 45} All of the court’s findings under R.C. 2151.414 must be by clear and

convincing evidence. “Clear and convincing evidence” is evidence sufficient for the trier

of fact to form a firm conviction or belief that the essential statutory elements for a

termination of parental rights have been established. Cross v. Ledford, 161 Ohio St. 469,

120 N.E.2d 118 (1954), paragraph three of the syllabus; In re Tashayla S., 6th Dist.

Lucas No. L-03-1253, 2004-Ohio-896, ¶ 14.

       {¶ 46} We review a trial court’s determination in a permanent custody case under

a manifest-weight-of-the-evidence standard. In re P.W., 6th Dist. Lucas No. L-12-1060,

2012-Ohio-3556, ¶ 20. In doing so, we must weigh the evidence and all reasonable

inferences, consider the credibility of the witnesses, and determine whether the trier of

fact clearly lost its way in resolving evidentiary conflicts so as to create such a manifest

miscarriage of justice that the decision must be reversed. State v. Thompkins, 78 Ohio

St.3d 380, 387, 678 N.E.2d 541 (1997). But while we review the evidence and consider

the witnesses’ credibility, we must be mindful that the juvenile court, as the trier of fact,

is in the best position to weigh evidence and evaluate testimony. P.W. at ¶ 20. Its

discretion in determining whether an order of permanent custody is in the best interest of

a child “‘should be accorded the utmost respect, given the nature of the proceeding and

the impact the court’s determination will have on the lives of the parties concerned.’”



18.
(Internal citations omitted.) In re C.P., 10th Dist. Franklin No. 08AP-1128, 2009-Ohio-

2760, ¶ 10.

              B. The Trial Court’s Decision is Supported by the Evidence

       {¶ 47} Because mother’s assignment of error and father’s second assignment of

error are related, we address them together. Both parents allege that portions of the trial

court’s decision are against the manifest weight of the evidence. We disagree.

                              1. R.C. 2151.414(E) Findings

       {¶ 48} Mother and father each challenge the trial court’s findings under R.C.

2151.414(E). Mother argues that the court’s findings under (E)(1), (2), and (4) are not

supported by the manifest weight of the evidence. Father argues that the court’s findings

under (E)(10) are not supported by the manifest weight of the evidence. Notably,

however, father does not challenge the trial court’s findings under (E)(1), (4), or (12).

       {¶ 49} In this case, the trial court found that R.C. 2151.414(B)(1)(a) applies, so it

examined the R.C. 2151.414(E) factors. “[A] court need only find one factor under R.C.

2151.414(E) to support a finding that the child cannot be placed with either parent within

a reasonable time or should not be placed with either parent * * *.” In re Carlos R., 6th

Dist. Lucas No. L-07-1194, 2007-Ohio-6358, ¶ 38; In re C.F., 113 Ohio St. 3d 73, 2007-

Ohio-1104, 862 N.E.2d 816, ¶ 50, citing In re William S., 75 Ohio St. 3d 95, 661 N.E.2d
738 (1996), syllabus.

       {¶ 50} As relevant here, the court found that R.C. 2151.414(E)(1), (2), (4), (10),

and (12) were applicable to the parents:



19.
             (1) Following the placement of the child outside the child’s home

      and notwithstanding reasonable case planning and diligent efforts by the

      agency to assist the parents to remedy the problems that initially caused the

      child to be placed outside the home, the parent has failed continuously and

      repeatedly to substantially remedy the conditions causing the child to be

      placed outside the child’s home. In determining whether the parents have

      substantially remedied those conditions, the court shall consider parental

      utilization of medical, psychiatric, psychological, and other social and

      rehabilitative services and material resources that were made available to

      the parents for the purpose of changing parental conduct to allow them to

      resume and maintain parental duties.

             (2) Chronic mental illness [or] chronic emotional illness * * * of the

      parent that is so severe that it makes the parent unable to provide an

      adequate permanent home for the child at the present time and, as

      anticipated, within one year after the court holds the hearing * * *;

             ***

             (4) The parent has demonstrated a lack of commitment toward the

      child by failing to regularly support, visit, or communicate with the child

      when able to do so, or by other actions showing an unwillingness to provide

      an adequate permanent home for the child;

             ***



20.
              (10) The parent has abandoned the child.

              ***

              (12) The parent is incarcerated at the time of the filing of the motion

       for permanent custody or the dispositional hearing of the child and will not

       be available to care for the child for at least eighteen months after the filing

       of the motion for permanent custody or the dispositional hearing.

                                          i. Father

       {¶ 51} Father argues that the trial court’s determination that he abandoned the

children is against the manifest weight of the evidence. LCCS counters that it presented

sufficient evidence to raise the presumption that father abandoned the children, and father

did not present any evidence to rebut the presumption.

       {¶ 52} Under R.C. 2151.011(C), a child is considered abandoned when “the

parents of the child have failed to visit or maintain contact with the child for more than

ninety days, regardless of whether the parents resume contact with the child after that

period of ninety days.” (Emphasis added.) The statute creates a rebuttable presumption

of abandonment. In re A.A., 6th Dist. Lucas No. L-17-1162, 2017-Ohio-8705, ¶ 29.

       {¶ 53} Father points to the GAL’s testimony that he called the children while he

was incarcerated to show that he contacted the children in the 90 days before the

permanent custody hearing. But the record also shows that father had no visits or contact

with the children between July 2016 and March 2018—far more than the 90 days

required to raise the presumption of abandonment. And R.C. 2151.011(C) specifically



21.
states that a parent reinitiating contact with his children does not negate the parent’s

earlier abandonment of the children. Further, we find that father’s single phone call to

the children approximately two months before the permanent custody hearing is

insufficient to rebut the presumption that he abandoned the children. Thus, the trial

court’s finding under (E)(12) is supported by the evidence.

       {¶ 54} Moreover, the trial court only needed to find that one factor in R.C.

2151.414(E) applied to father. It found that four factors apply, and father does not

challenge the other three findings.

                                         ii. Mother

       {¶ 55} Mother argues that the trial court’s determinations that she failed to remedy

the concerns that prompted LCCS to remove the children from her home, her chronic

mental illness makes her unable to provide an adequate home for the children, and she

demonstrated a lack of commitment to the children are against the manifest weight of the

evidence. LCCS responds that it presented sufficient evidence to support the trial court’s

findings and that the trial court only needed to make findings under one subsection of

R.C. 2151.414(E) before awarding permanent custody to the agency.

       {¶ 56} Mother first argues that she remedied the conditions that caused LCCS to

remove the children. She claims that the evidence shows that she was not using drugs

because her only positive drug screen was the first one she took, which was positive for

marijuana—not meth or heroin. She also claims that she had housing at the time of the

hearing. Monroe-Wells confirmed that mother had housing, but said that she had not



22.
seen the inside of the home. According to the referrals that LCCS received, drug use and

housing were two of the issues leading to the removal of the children, but they were not

the only ones. LCCS also cited in its complaint the long history of domestic violence

between mother and father and G.P. having a hand-shaped red mark on his face. LCCS

learned of mother’s prior mental health diagnosis—for which mother was not receiving

treatment—during a family staffing three days after LCCS received referrals about the

family. To address these concerns, LCCS included dual-diagnosis assessment, parenting

assessment, and domestic violence services in mother’s case plan.

       {¶ 57} The evidence presented at the hearing showed that mother never failed a

drug screen after her first one was positive for marijuana, was not referred for drug

treatment, and apparently had housing at the time of the hearing (LCCS points out that it

was not allowed to enter the home, so it claims that the home’s suitability is debatable).

But the evidence also showed that mother did not participate in domestic violence

services or parenting services because she was unable or unwilling to treat her mental

health issues—which Monroe-Wells testified was a prerequisite to mother getting

referrals to the other services. So although mother remedied some of the issues that

caused the removal of the children from the home, she did not substantially remedy all of

the issues. We find, therefore, that the trial court’s findings under R.C. 2151.141(E)(1)

are supported by the evidence.

       {¶ 58} As to mother’s mental health, she cites her completion of two mental health

assessments and “sporadic” participation in counseling as evidence that her mental health



23.
conditions are not so severe that she is unable to provide the children an adequate home.

She also believes that her ability to obtain housing and her consistently negative drug

screens show that her mental health would not affect her parenting. Although mother

made some improvements in her circumstances, her limited participation in mental health

services is insufficient to demonstrate that her mental health issues will not interfere with

her ability to parent the children.

       {¶ 59} At the hearing, Monroe-Wells testified that mother had mental health

concerns dating back to adolescence, she missed counseling and medication management

appointments, and she displayed inappropriate anger and agitation that led to LCCS

suspending her visits with the children.

       {¶ 60} The records from A Renewed Mind that LCCS presented as evidence

confirmed Monroe-Wells’s testimony and highlighted other concerns. The records show

that mother has a history of mental illness that began when she was 10 years old and a

history of failing to follow through with mental health treatment. Approximately two

months before LCCS suspended mother’s visits in December 2017, A Renewed Mind

prescribed mother medicine to help manage her mental health, but mother did not comply

with the treatment. Nor did she attend two follow-up appointments for medication

management.

       {¶ 61} When mother returned to A Renewed Mind approximately three months

before the permanent custody hearing, she gave different excuses for her noncompliance

with her treatment: she told one provider that she did not get the medicine from the



24.
pharmacy and told another provider that she stopped taking the medicine after reacting

badly to her first dose. Further, the records show that mother did not have a job and was

supporting herself by donating plasma twice a week and that mother’s inability to obtain

employment was related to her mental health status.

      {¶ 62} A parent’s inconsistent participation in recommended mental health

services is sufficient to support a finding under R.C. 2151.414(E)(2). See In re Mar.H.,

6th Dist. Lucas No. L-17-1171, 2018-Ohio-883, ¶ 45. The record shows that mother’s

participation in her mental health services was—at best—inconsistent and that she

stopped participating in services altogether for more than a year. Moreover, there is no

evidence that mother has ever engaged in mental health treatment for a prolonged,

sustained period or that she can or will successfully manage her mental health conditions

within one year after the permanent custody hearing. Accordingly, we find that the trial

court’s determination under R.C. 2151.141(E)(2) is supported by the evidence.

      {¶ 63} Finally, mother argues that the trial court wrongly determined that she

demonstrated a lack of commitment to the children. She claims that she “relatively

regularly” visited them from August to November 2017 and that LCCS suspended her

visits in December 2017 because of her “somewhat misguided” attempt to protect the

children from mistreatment in foster care.

      {¶ 64} Mother’s argument ignores the one-year period during which she

completely failed to visit the children or communicate with the children, LCCS, and the

GAL. She also ignores the trial court’s finding that she demonstrated a lack of



25.
commitment by failing to attend to her mental health needs. Mother’s only excuse for not

visiting the children was that she was embarrassed by being homeless. She did not

attempt to excuse her failure to participate in mental health services beyond telling

Monroe-Wells that she felt “like a guinea pig.” Like the trial court, we find that mother’s

homelessness was not an excuse for failing to visit or communicate with the children.

And even after mother found housing and reengaged with mental health services, she did

not consistently attend her appointments or take her medicine. Based on these facts, we

conclude that the trial court’s findings under R.C. 2151.414(E)(4) are supported by the

evidence.

       {¶ 65} Because the trial court’s findings under R.C. 2151.414(E) regarding mother

are supported by the manifest weight of the evidence, we find that mother’s assignment

of error is not well-taken.

                              2. Best Interest of the Children

       {¶ 66} Finally, father claims that the trial court’s best-interest finding is against

the manifest weight of the evidence. He argues that the trial court failed to consider all of

the factors in R.C. 2151.414(D)(1) before deciding that granting permanent custody to

LCCS was in the children’s best interest. Specifically, father contends that the trial court

did not consider whether a legally secure placement for the children could be achieved

without granting permanent custody to the agency. He argues that the trial court erred by

failing to discuss why awarding legal custody of the children to K.C. could not achieve a

legally-secure placement.



26.
       {¶ 67} In making a best-interest determination, R.C. 2151.414(D)(1) requires the

court to consider “all relevant factors,” including:

              (a) The interaction and interrelationship of the child with the child’s

       parents, siblings, relatives, foster caregivers and out-of-home providers, and

       any other person who may significantly affect the child;

              (b) The wishes of the child, as expressed directly by the child or

       through the child’s guardian ad litem, with due regard for the maturity of

       the child;

              (c) The custodial history of the child including whether the child has

       been in the temporary custody of one or more public children services

       agencies or private child placing agencies for twelve or more months of a

       consecutive twenty-two-month period * * *;

              (d) The child’s need for a legally secure permanent placement and

       whether that type of placement can be achieved without a grant of

       permanent custody to the agency;

              (e) Whether any of the factors in divisions (E)(7) to (11) of this

       section apply in relation to the parents and child.

       {¶ 68} Contrary to father’s belief, the trial court considered all relevant best-

interest factors. As to (D)(1)(a), the court noted that the children were bonded with K.C.

and that their behavior had improved since they began living with K.C. It found that

K.C. was nurturing to the children and ensured that their medical and emotion needs were



27.
met. K.C. also facilitated visits between the children and their siblings who are in the

custody of another relative. The court observed that mother threatened to “whoop” G.P.

during a visit and that the children’s behavioral issues worsened after visiting with

mother.

       {¶ 69} As to (D)(1)(b), the court determined that the children were too young to

express their preferences about custody.

       {¶ 70} Regarding (D)(1)(c), the court noted that the children were in their fourth

placement. At least one of their placements was disrupted because of their behavioral

issues. The court also found that the children had been in LCCS’s custody for 12 or more

months of a consecutive 22-month period.

       {¶ 71} The court did not address (D)(1)(e) in its best interest discussion, but it was

not required to do so because it did not make findings related to either parent under R.C.

2151.414(E)(7) to (11).

       {¶ 72} Concerning (D)(1)(d), the court found that the children could only obtain a

legally-secure placement through an award of permanent custody to LCCS. In part, the

court based its conclusion on K.C.’s desire to adopt the children. Additionally, the court

specifically found that neither parent could provide a legally-secure placement for the

children. Mother could not because her mental health was unstable, she had been unable

to stabilize her mental health, she lacked steady employment, and she failed to visit the

children consistently. And father could not because he was in prison and “will be there

for the foreseeable future.”



28.
       {¶ 73} Father contends that the trial court erred by failing to consider awarding

legal custody of the children to K.C. He claims that doing so would have provided the

children with a legally-secure placement that did not require awarding permanent custody

to LCCS. But awarding legal custody to K.C. was not an option available to the trial

court because K.C. did not file a motion for legal custody of the children. Under R.C.

2151.353(A)(3), a person who wishes to obtain legal custody of a child must file a

written motion for legal custody that includes a signed “statement of understanding for

legal custody.” The motion is mandatory, and, as a matter of law, a juvenile court cannot

award legal custody in the absence of a written motion. In re J.G., 6th Dist. Lucas No. L-

17-1311, 2018-Ohio-3981, ¶ 43, 44. Because K.C. did not file a motion for legal

custody, the trial court could not award her legal custody of the children. Thus, giving

K.C. legal custody was not a legally-secure placement that could be achieved without

awarding LCCS permanent custody.

       {¶ 74} After reviewing the record, we find that LCCS presented clear and

convincing evidence that supports the trial court’s finding that awarding LCCS

permanent custody was in the children’s best interest. Accordingly, we find that father’s

second assignment of error is not well-taken.

              C. Father was not Prejudiced by Trial Counsel’s Actions

       {¶ 75} In his first assignment of error, father argues that his trial counsel was

ineffective. LCCS responds that trial counsel effectively presented father’s arguments

against granting LCCS permanent custody and cross-examined the witnesses.



29.
       {¶ 76} The test for ineffective assistance of counsel in a parental rights termination

proceeding is the same as that used in criminal cases. In re T.C., 6th Dist. Lucas No. L-

16-1154, 2016-Ohio-7631, ¶ 30, citing Jones v. Lucas County Children Servs. Bd., 46
Ohio App. 3d 85, 86, 546 N.E.2d 471 (6th Dist.1988). To prevail on a claim of

ineffective assistance, the appellant must satisfy the two-prong test developed in

Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984).

That is, the appellant must demonstrate that counsel’s performance fell below an

objective standard of reasonableness and a reasonable probability exists that, but for

counsel’s error, the result of the proceedings would have been different. Id. at 687-688,

694. “‘The object of an ineffectiveness claim is not to grade counsel’s performance. If it

is easier to dispose of an ineffectiveness claim on the ground of lack of sufficient

prejudice, which we expect will often be so, that course should be followed.’” T.C. at ¶

30, quoting Strickland at 697.

       {¶ 77} Here, father has failed to show that he was prejudiced by his trial counsel’s

performance. Assuming that all other requirements of R.C. 2151.414 are met, the

juvenile court need only find that one factor under R.C. 2151.414(E) applies before

terminating a parent’s parental rights. C.F., 113 Ohio St. 3d 73, 2007-Ohio-1104, 862
N.E.2d 816, at ¶ 50. As discussed above, the trial court’s findings under R.C.

2151.414(B), (D), and (E) are supported by clear and convincing evidence. Under R.C.

2151.414(E)(12), which the trial court found applied to father, the juvenile court shall




30.
grant permanent custody to a children services agency if, at the time of the hearing, the

parent is incarcerated and will not be available to parent for at least 18 months.

       {¶ 78} The uncontroverted evidence presented at the hearing showed that father is

serving a prison sentence of 30 to 120 months. According to the GAL’s report, father

pleaded guilty to drug charges in Michigan and was sentenced one month before the

permanent custody hearing. Even assuming that father is released from prison at the

earliest opportunity, the evidence clearly and convincingly shows that he was

incarcerated at the time of the hearing and will not be available to care for the children

for at least 18 months after the hearing. Nothing that father might have testified to—

either in person or by deposition or affidavit—would change the reality of his extended

prison sentence and his resulting inability to care for the children. Thus, we conclude

that father has failed to show a reasonable probability that the outcome of the hearing

would have been different but for counsel’s actions. Because father cannot show that he

was prejudiced, his claim of ineffective assistance fails. Therefore, we find that father’s

first assignment of error is not well-taken.

                                      III. Conclusion

       {¶ 79} This court has thoroughly reviewed the record of proceedings in the trial

court, including the trial testimony and exhibits. We find that the trial court’s decision

was supported by clear and convincing evidence and was not against the manifest weight

of the evidence. We also find that father did not show that he received ineffective




31.
assistance of counsel because he did not demonstrate that his trial counsel’s actions

prejudiced him. Mother’s and father’s assignments of error are without merit.

       {¶ 80} Therefore, the May 17, 2018 judgment of the Lucas County Court of

Common Pleas, Juvenile Division, is affirmed. Costs of this appeal shall be divided

equally between mother and father pursuant to App.R. 24.

                                                                      Judgment affirmed.



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Arlene Singer, J.
                                               _______________________________
Christine E. Mayle, P.J.                                   JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE




           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




32.